

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of December 21, 2018 (this
“Agreement”), is executed by each of the Lenders, KEYBANK NATIONAL ASSOCIATION,
as Agent (the “Agent”), LEXINGTON REALTY TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Trust”), and the other
parties hereto.
WHEREAS, the Trust, LEPERCQ Corporate Income Fund, L.P. (“LCIF”), the financial
institutions signatory thereto and their assignees thereunder (the “Lenders”),
the Agent, and the other parties thereto, have entered into that certain Credit
Agreement dated as of September 1, 2015, as amended on September 29, 2017
pursuant to that certain First Amendment to Credit Agreement and Agreement
Regarding Loan Commitment and Term Loan Increases (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Trust has requested that LCIF be released as a “Borrower” under the
Credit Agreement and to make certain other amendments to the Credit Agreement as
set forth herein and the Agent and the Lenders have agreed to such release and
amendments on the terms and conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Agreement, the parties hereto agree as follows:
(a)The Credit Agreement is amended by restating the definitions referenced below
set forth in Section 1.1. thereof as follows:
“1031 Property” means property held by a “qualified intermediary” (a “QI”), as
defined in the Treasury Regulations promulgated pursuant to Section 1031 of the
Internal Revenue Code, or an “exchange accommodation titleholder” (an “EAT”), as
defined in Internal Revenue Service Revenue Procedure 2000-37, as modified by
Internal Revenue Procedure 2004-51, (or in either case, by one or more Wholly
Owned Subsidiaries thereof, singly or as tenants in common) which is a single
purpose entity and has entered into an “exchange agreement” or a “qualified
exchange accommodation agreement” with the Borrower, a Wholly Owned Subsidiary
of Borrower, or, (A) so long as the LCIF Ownership Condition is satisfied, LCIF
or a Wholly Owned Subsidiary of LCIF, (B) so long as the NLSAF Ownership
Condition is satisfied, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or (C) so long as the SPC
Ownership Condition is satisfied, Six Penn Center L.P. or a Wholly Owned
Subsidiary of Six Penn Center L.P., in connection with the acquisition (or
possible disposition) of such property by the Borrower or a Wholly Owned
Subsidiary of the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease
Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic
Assets Fund L.P., or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six
Penn Center L.P., as applicable, pursuant to, and qualifying for tax treatment
under, Section 1031 of the Internal Revenue Code.
“Borrower” means the Trust and its respective successors and permitted assigns.
Any reference to “Borrowers”, “a Borrower”, “any Borrower”, “any other
Borrower”, “such Borrower” or “each Borrower” or any other like term herein
shall be deemed to be a reference solely to the Trust.




--------------------------------------------------------------------------------




“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is (i) an office, industrial or
retail property or (ii) such other commercial Property as the Agent may approve
in its reasonable discretion; (b) the Borrower or a Wholly Owned Subsidiary of
the Borrower, or, (A) so long as the LCIF Ownership Condition is satisfied, LCIF
or a Wholly Owned Subsidiary of LCIF, (B) so long as the NLSAF Ownership
Condition is satisfied, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or (C) so long as the SPC
Ownership Condition is satisfied, Six Penn Center L.P. or a Wholly Owned
Subsidiary of Six Penn Center L.P. leases such 1031 Property from the applicable
QI or EAT (or Wholly Owned Subsidiary(ies) thereof, as applicable) and the
Borrower or a Wholly Owned Subsidiary of the Borrower, LCIF or a Wholly Owned
Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn Center L.P. or a
Wholly Owned Subsidiary of Six Penn Center L.P., as applicable, manages such
1031 Property; (c) the Borrower or a Wholly Owned Subsidiary of Borrower, or,
(A) so long as the LCIF Ownership Condition is satisfied, LCIF or a Wholly Owned
Subsidiary of LCIF, (B) so long as the NLSAF Ownership Condition is satisfied,
Net Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease
Strategic Assets Fund L.P., or (C) so long as the SPC Ownership Condition is
satisfied, Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center
L.P. is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to the Borrower or a Wholly Owned Subsidiary of the
Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets
Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P.,
or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P., as
applicable; provided, however that in the case of a disposition of a 1031
Property by the Borrower or a Wholly Owned Subsidiary of the Borrower, LCIF or a
Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets Fund L.P. or a
Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P., or Six Penn
Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P. (a
“Relinquished Property”), the Borrower or a Wholly Owned Subsidiary of the
Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic Assets
Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P.,
or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P.
shall not be obligated to repurchase such 1031 Property (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) from the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable) and the applicable QI or EAT (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) shall not
be obligated to resell such 1031 Property (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) to the Borrower or a Wholly
Owned Subsidiary of the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net
Lease Strategic Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease
Strategic Assets Fund L.P., or Six Penn Center L.P. or a Wholly Owned Subsidiary
of Six Penn Center L.P. unless such 1031 Property (or Wholly Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) is not
transferred or assigned, within 180 days of its acquisition by the applicable QI
or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable), to a Person other than the Borrower or a Wholly Owned Subsidiary of
the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic
Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund
L.P., or


2

--------------------------------------------------------------------------------




Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P. or
Subsidiary; (d) the applicable QI or EAT (or Wholly Owned Subsidiary(ies)
thereof that owns such 1031 Property, as applicable) acquired such 1031 Property
with the proceeds of a loan made by the Borrower or a Wholly Owned Subsidiary of
the Borrower, or, (A) so long as the LCIF Ownership Condition is satisfied, LCIF
or a Wholly Owned Subsidiary of LCIF, (B) so long as the NLSAF Ownership
Condition is satisfied, Net Lease Strategic Assets Fund L.P. or a Wholly Owned
Subsidiary of Net Lease Strategic Assets Fund L.P., or (C) so long as the SPC
Ownership Condition is satisfied, Six Penn Center L.P. or a Wholly Owned
Subsidiary of Six Penn Center L.P. which loan is secured either by a Mortgage on
such 1031 Property or a pledge of all of the Equity Interests of the applicable
QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property,
as applicable); (e) neither such 1031 Property, nor any interest of the
Borrower, LCIF, any of their Subsidiaries, Net Lease Strategic Assets Fund L.P.
or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund L.P., or Six
Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center L.P. therein,
is subject to any Lien (other than (i) Permitted Liens and (ii) the Lien of a
Mortgage or pledge referred to in the immediately preceding clause (d)) or a
Negative Pledge; and (f) such 1031 Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such 1031 Property. In no event shall a 1031 Property qualify as an
Eligible 1031 Property for a period in excess of 180 consecutive days. For
purposes of determining Unencumbered Property Value, such 1031 Property shall be
deemed to have been owned or leased by the Borrower or a Wholly Owned Subsidiary
of the Borrower, LCIF or a Wholly Owned Subsidiary of LCIF, Net Lease Strategic
Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund
L.P., or Six Penn Center L.P. or a Wholly Owned Subsidiary of Six Penn Center
L.P., as applicable, from the date acquired by the applicable QI or EAT (or
Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable).
“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements: (a) such Property is located in a state of the United
States of America or in the District of Columbia and is wholly owned in fee
simple by, or subject to a Ground Lease in favor of, the Borrower or a Wholly
Owned Subsidiary of the Borrower; provided, however, that (1) the non-wholly
owned Property owned by CTO Associates Limited Partnership shall be deemed to
satisfy this requirement so long as the Trust’s relative percentage ownership of
the voting Equity Interests in such Person does not decrease from the Trust’s
relative percentage ownership interest on January 13, 2012; (2) the Properties
wholly owned in fee simple by, or subject to a Ground Lease in favor of, LCIF or
a Wholly Owned Subsidiary of LCIF which are (i) set forth on Schedule 1 to the
Second Amendment or (ii) exchanged for any Property listed on such Schedule (and
owned by LCIF or such Wholly Owned Subsidiary) pursuant to Section 1031 of the
Internal Revenue Code, shall be deemed to satisfy this requirement so long as
the LCIF Ownership Condition is satisfied; (3) the Properties wholly owned in
fee simple by, or subject to a Ground Lease in favor of, Net Lease Strategic
Assets Fund L.P. or a Wholly Owned Subsidiary of Net Lease Strategic Assets Fund
L.P. which are (i) set forth on Schedule 2 to the Second Amendment or (ii)
exchanged for a Property listed on such Schedule (and owned by Net Lease
Strategic Assets Fund L.P. or such Wholly Owned Subsidiary thereof) pursuant to
Section 1031 of the Internal Revenue Code, shall be deemed to satisfy this
requirement so long as the NLSAF Ownership Condition is satisfied and (4) the
Properties wholly owned in fee simple by, or subject


3

--------------------------------------------------------------------------------




to a Ground Lease in favor of, Six Penn Center L.P. or a Wholly Owned Subsidiary
of Six Penn Center L.P. which are (i) set forth on Schedule 2 to the Second
Amendment or (ii) exchanged for a Property listed on such Schedule (and owned by
Six Penn Center L.P. or such Wholly Owned Subsidiary) pursuant to Section 1031
of the Internal Revenue Code, shall be deemed to satisfy this requirement so
long as the SPC Ownership Condition is satisfied; (b) such Property is (i) an
office, industrial or retail Property, or (ii) such other commercial Property as
the Agent may approve in its reasonable discretion; (c) tenants of such Property
are not more than 30 days past due in respect of lease payments; (d) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property; (e)
regardless of whether such Property is owned or leased by the Borrower, LCIF, or
any of their Subsidiaries, the Borrower has the right directly or through its
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower, LCIF or such Subsidiaries, as applicable, (ii) to sell,
transfer or otherwise dispose of such Property and (iii) if such Property is
owned by a Subsidiary, to cause such Subsidiary to provide guarantees and incur,
repay and prepay debt; and (f) neither such Property nor, if such Property is
owned by a Subsidiary of the Borrower or LCIF, any of the Borrower’s direct or
indirect ownership interest in such Subsidiary or LCIF, is subject to (i) any
Liens other than Permitted Liens of the types described in clauses (a) through
(f) of the definition of such term and (ii) any Negative Pledge. An
Eligible 1031 Property shall also constitute an Eligible Unencumbered Property.
“Loan Party” means each of the Borrower and each Person who guarantees all or a
portion of the Obligations. Schedule 1.1.(B) sets forth the Loan Parties in
addition to the Borrower as of the date of the Second Amendment.
(b)The Credit Agreement is further amended by adding the following definitions
to Section 1.1. thereof in the appropriate alphabetical location:
“LCIF Ownership Condition” means that (a) the Trust or a Wholly Owned Subsidiary
of the Trust is the sole general partner of LCIF and (b) the Trust is the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of no less than 95.5% of the total voting power and
economic interest of LCIF.
“NLSAF Ownership Condition” means that either (a)(i) the Trust or a Wholly Owned
Subsidiary of the Trust is the sole general partner of Net Lease Strategic
Assets Fund, L.P., (ii) the Trust is the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of no less than
98% of the total voting power and economic interest of Net Lease Strategic
Assets Fund, L.P. and (iii) the LCIF Ownership Condition is satisfied and LCIF
is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of the remaining equity interest of Net
Lease Strategic Assets Fund, L.P. or (b) Net Lease Strategic Assets Fund, L.P.
is a Wholly Owned Subsidiary of the Trust.
“Second Amendment” means that certain Second Amendment to Credit Agreement dated
December 21, 2018, by and among the Borrower, the Lenders, the Agent and such
other parties party thereto.
“SPC Ownership Condition” means that either (a)(i) the Trust or a Wholly Owned
Subsidiary of the Trust is the sole general partner of Six Penn Center L.P.,
(ii)


4

--------------------------------------------------------------------------------




the Trust is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of no less than 99% of the total
voting power and economic interest of Six Penn Center L.P. and (iii) the LCIF
Ownership Condition is satisfied and LCIF is the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of the
remaining equity interest of Six Penn Center L.P. or (b) Six Penn Center L.P. is
a Wholly Owned Subsidiary of the Trust.
(c)The Credit Agreement is further amended by restating Section 7.12.(a)(A)
thereof in its entirety as follows:


(A)such Subsidiary Guarantees, or otherwise becomes obligated in respect of, any
Indebtedness (except for Guarantees by LCIF or Net Lease Strategic Assets Fund,
L.P. of customary exceptions to nonrecourse indebtedness of Subsidiaries of LCIF
or Net Lease Strategic Assets Fund, L.P., respectively, for fraud,
misapplication of funds, environmental indemnities and other similar events, and
other similar exceptions to nonrecourse liability (but not exceptions relating
to voluntary bankruptcy, collusive involuntary bankruptcy, insolvency, or
receivership or other similar events)) of the Borrower or any Subsidiary of the
Borrower; or


(d)Schedule 1.1.(B) to the Credit Agreement is deleted and attached Schedule 3
is substituted in its place.


Section 2. Conditions Precedent. The effectiveness of this Agreement is subject
to receipt by the Agent of each of the following, each in form and substance
reasonably satisfactory to the Agent:
(a)    a counterpart of this Agreement duly executed by the Borrower, LCIF, the
Agent and each Lender party to the Credit Agreement as in effect immediately
before this Agreement;
(b)    a certificate from a Responsible Officer of the Borrower certifying as of
the date hereof, and after giving effect to the transactions contemplated
hereby, that (i) no Default or Event of Default shall be in existence on the
date hereof and (ii) each representation and warranty made or deemed made by the
Borrower or any other Loan Party in each Loan Document to which any such Loan
Party is a party is true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the date hereof except to the extent that such representations and warranties
expressly related solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date);
(c)    an opinion of counsel to the Borrower, the other Loan Parties, and LCIF
addressed to the Agent and the Lenders and covering such matters as the Agent
may reasonably request;
(d)    evidence that all Fees then due and payable by the Borrower in connection
with the Credit Agreement, together with, to the extent required by Section 9 of
this Agreement, all other fees, expenses and reimbursement amounts due and
payable to the Agent, including without limitation, the reasonable and
documented out‑of‑pocket fees and expenses of counsel to the Agent, have been
paid;
(e)    evidence that LCIF is not otherwise required to be a party to the
Guaranty under Section 7.12.(a)(A) of the Credit Agreement (as amended by this
Agreement) (including as a result of its obligations in respect of public or
private notes of LCIF that will be released and discharged thereunder
substantially simultaneously with the release of LCIF in respect of this
Agreement); and


5

--------------------------------------------------------------------------------




(f)    such other documents, instruments and agreements as the Agent may
reasonably request.
Section 3. Release of LCIF. Upon the effectiveness of this Agreement as provided
in Section 2 above, LCIF shall be deemed to have assigned and transferred to the
Trust, and the Trust shall be deemed to have assumed from LCIF, all rights,
indemnities, covenants, obligations and liabilities of LCIF as a Borrower under
the Loan Documents and the Agent and the Lenders agree that LCIF shall be
released as a Borrower under the Credit Agreement. The Trust acknowledges and
agrees that it shall be and is the sole Borrower under the Credit Agreement and
other Loan Documents and reaffirms it is bound by the terms and provisions of
the Credit Agreement and other Loan Documents. The Trust agrees and acknowledges
that the foregoing shall not constitute a novation of the Obligations.
Section 4. Representations of Borrower; Reaffirmation of Obligations. The
Borrower (i) represents and warrants that (a) no Default or Event of Default has
occurred and is continuing as of the date hereof or will exist immediately after
giving effect to this Agreement and (b) each representation and warranty made or
deemed made by the Borrower or any other Loan Party in each Loan Document to
which any such Loan Party is a party is true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on the date hereof except to the extent that such
representations and warranties expressly related solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
(ii) acknowledges and reaffirms its Obligations and its continuing obligations
owing to the Agent and the Lenders under each of the Loan Documents.
Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.
Section 6. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
Section 7. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.
Section 8. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by each of the Lenders required
by Section 12.6 of the Credit Agreement, the Agent, and the Borrower.
Section 9. Expenses. To the extent required by Section 12.2 of the Credit
Agreement, the Borrower shall reimburse the Agent promptly after demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Agreement and the other agreements and documents executed and
delivered in connection herewith.
Section 10. Benefits. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
Section 11. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Agreement.




6

--------------------------------------------------------------------------------




Section 12. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.
Section 13. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.
Section 14. No Novation. The parties hereto do not intend this Agreement or the
transactions contemplated hereby to be, and this Agreement and the transactions
contemplated hereby shall not be construed to be, a novation of any of the
obligations owing by the Borrower under or in connection with the Credit
Agreement or any of the other Loan Documents.


[Signatures on Next Page]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




BORROWER:


LEXINGTON REALTY TRUST
 
 
 
By:
/s/ Joseph Bonventre
Name:
Joseph Bonventre
Title:
Executive Vice President





LCIF (SOLELY WITH RESPECT TO SECTION 3 HEREOF):
LEPERCQ CORPORATE INCOME FUND L.P.
By: LEX GP-1 Trust, its sole general partner




By:
/s/ Joseph Bonventre
Name:
Joseph Bonventre
Title:
Vice President



        








[Signatures Continued on Next Page]








[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------








KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender




By:
/s/ Tayven Hike
 
Tayven Hike
 
Vice President









Lending Office:


KeyBank, National Association
1200 Abernathy Road NE, Suite 1500
Atlanta, Georgia 30328
Attn: Tayven Hike
Telephone:     (770) 510-2100
Telecopy:     (770) 510-2195










[Signatures Continued on Next Page]










[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ D. Bryan Gregory
 
D. Bryan Gregory


 
Director







Lending Office:


Wells Fargo Bank, N.A.
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, North Carolina 28202-4200
Attn:    D. Bryan Gregory
Telephone:     (704) 410-1776


















[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






REGIONS BANK, as a Lender




By:
/s/ T. Barrett Vawter
 
T. Barrett Vawter


 
Vice President









Lending Office (all Types of Loans):


Regions Bank
1900 5th Avenue North, 15th Floor
Birmingham, AL 35203
Attn:    Terri Crowe
Telephone: (205) 581-7614
Telecopy: (205) 264-5456


















[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Shari L. Reams-Henofer
 
Shari L. Reams-Henofer
 
Senior Vice President









Lending Office:


PNC Bank, National Association
340 Madison Avenue
New York, New York 10173-0002
Attn:    Luis Donoso
Telephone: (212) 210-9953
luis.donoso@pnc.com


















[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender




By:
/s/ Jessica Trombly
 
Jessica Trombly
 
Vice President









Lending Office (all Types of Loans):


TD Bank, N.A.
Commercial Real Estate Development
200 State Street, 8th Floor
Attn:    Jessica Trombly
Telephone: (617) 737-3678
Telecopy: ______________________


















[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






U.S. BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Kimberly Gill
 
Kimberly Gill
 
Assistant Vice President







Lending Office:


U.S. Bank National Association
One Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn:    Kimberly Gill
Telephone: (617) 603-7659


















[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender




By:
/s/ Paul Choi
 
Paul Choi
 
Executive Director







Lending Office:


JPMorgan Chase Bank, N.A.
270 Park Avenue, 45th Floor
New York, New York 10017
Attn:    Paul Choi
Telephone: (212) 648-1281
Telecopy (646) 645-8851


















[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender




By:
/s/ Thomas W. Nowak
 
Thomas W. Nowak
 
Vice President







Lending Office:


Bank of America, N.A.
135 S. LaSalle Street
IL4-135-06-11
Chicago, Illinois 60603-4157
Attn:    Thomas W. Nowak
Telephone: (312) 828-4353


















[Signatures Continued on Next Page]




[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






FIFTH THIRD BANK, as a Lender




By:
/s/ Casey Ciccone
 
Casey Ciccone
 
Vice President







Lending Office:


Fifth Third Bank
222 S. Riverside Plaza, 31st Floor
Mail Drop: GRVR1B
Chicago, IL 60606
Att: Casey Ciccone
Telephone: (312) 704-6206


















[Signatures Continued on Next Page]








[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender




By:
/s/ Nan E. Delahunt
 
Nan E. Delahunt
 
Vice President





Lending Office:


Citizens Bank, N.A.
1215 Superior Avenue, 6th Floor
Mailcode OHS675
Cleveland, Ohio 44114
Attn:    Ellen D. Pallotta
Email:     Ellen.D. Pallotta@citizensbank.com
Telephone: (216) 277-3346
Facsimile: (216) 277-7106


















[Signatures Continued on Next Page]






[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY, as a Lender




By:
/s/ Brad Bowen
 
Brad Bowen
 
Senior Vice President







Lending Office:


BB&T
200 W. 2nd Street, Floor 16
Winston Salem, North Carolina 27101
Attn:    Ahaz Armstrong
Telephone: (336) 733-2575


















[Signatures Continued on Next Page]






[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as a Lender




By:
/s/ Jake Lam
 
Jake Lam
 
Assistant Vice President







Lending Office:


BARCLAYS BANK PLC
745 Seventh Avenue
New York, NY 10019
Attn: Philip Naber
Telephone: (212) 526-7375


















[Signatures Continued on Next Page]








[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Thomas C. Owens
 
Thomas C. Owens
 
Senior Vice President







Lending Office:


First Tennessee Bank National Association
800 South Gay Street, 4th Floor
Knoxville, Tennessee 37929
Attn:    Thomas C. Owens
Telephone: (865) 971-2439
Facsimile: (865) 971-2468






















[Signature Page to Second Amendment to Credit Agreement]

--------------------------------------------------------------------------------






Schedule 1


[LCIF Properties]


Owned by
Street Address
City
State
Property
Type
LCIF
2415 US Hwy
Moody
AL
Industrial
LCIF
3102 Queen Palm Drive
Tampa
FL
Industrial
LCIF
1020 W Airport Road
Romeoville
IL
Industrial
LCIF
4015 Lakeview Corporate Drive
Edwardsville
IL
Industrial
LCIF
7670 Hacks Cross Road
Olive Branch
MS
Industrial
LCIF
549 Wingo Road
Byhalia
MS
Industrial
LCIF
671 Washburn Switch Road
Shelby
NC
Industrial
LCIF
200 Arrowhead Drive
Hebron
OH
Industrial
LCIF
191 Arrowhead
Hebron
OH
Industrial
LCIF
250 Rittenhouse Circle
Bristol
PA
Industrial
LCIF
4005 E I-30
Grand Praire
TX
Industrial
LCIF
10535 Red Bluff Road
Pasadena
TX
Industrial
LCIF
King St./ 1042 Fort Street Mall
Honolulu
HI
Office
LCIF
4455 American Way
Baton Rouge
LA
Office
LCIF
3476 Stateview Blvd
Fort Mill
SC
Office
LCIF
3480 Stateview Blvd
Fort Mill
SC
Office
LCIF
2050 Roanoke Rd
Westlake
TX
Office
LCIF
13651 McLearen Road
Herndon
VA
Office
LCIF
832 N. Westover Blvd
Albany
GA
Retail










--------------------------------------------------------------------------------






Schedule 2


[Net Lease Strategic Assets Fund L.P. and Six Penn Center L.P. Properties]


Owned by
Street Address
City
State
Property
Type
NLS
2935 Van Vactor Drive
Plymouth
IN
Industrial
NLS
27200 W 157th Street
New Century
KS
Industrial
NLS
904 Industrial Rd
Marshall
MI
Industrial
NLS
6938 Elm Valley Drive
Kalamazoo
MI
Industrial
NLS
16950 Pine Drive
Romulus
MI
Industrial
NLS
1700 47th Ave North
Minneapolis
MN
Industrial
NLS
736 Addison Rd
Erwin
NY
Industrial
NLS
120 S E Parkway Dr
Franklin
TN
Industrial
NLS
16407 Applewhite Road
San Antonio
TX
Industrial
NLS
1440 E 15th Street
Tucson
AZ
Office
NLS
19019 N. 59th Ave
Glendale
AZ
Office
NLS
8555 South River Parkway
Tempe
AZ
Office
NLS
3500 N Loop
McDonough
GA
Office
NLS
2800 High Meadow Circle
Auburn Hills
MI
Office
NLS
3943 Denny Ave
Pascagoula
MS
Office
NLS
2999 Southwest 6th Street
Redmond
OR
Office
NLS
2401 Cherahala Blvd
Knoxville
TN
Office
NLS
1401/1501 Nolan Ryan Pkwy
Arlington
TX
Office
NLS
3711 San Gabriel
Mission
TX
Office
SXPN
1701 Market Street
Philadelphia
PA
Office












--------------------------------------------------------------------------------






Schedule 3


Loan Parties


None.







